07/28/2020


   IN THE SUPREME COURT OF THE STATE OF MONTANACase Number: DA 20-0322

                    Supreme Court No. DA 20-0322


TYLER JACK SNIDER,

           Petitioner and Appellant,

     v.

STATE OF MONTANA,

           Respondent and Appellee.


                       GRANT OF EXTENSION


     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until August 28, 2020 to

prepare, file, and serve the Appellant’s Opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                  July 28 2020